Title: Enclosure: [List of Military Assignments], [21 February 1800]
From: Brown, Ethan
To: 






First Regiment
Infantry
Field

John F Hamtramck

Lieutt: Colonel Commandt:


Thomas Hunt

1st. Major


Thomas H Cushing

2nd. Major D: Inspector

Staff

1st. Lieutt: Robert Semple

Adjutant


1st Lieutt: Yelverton Peyton

Paymaster


2nd Lieutt: Joshua S Rogers

Quarter Master


John Elliot

Surgeon




1st. Surgeon’s Mate




2nd. Surgeons Mate

Company

 1. Thomas Martin
Captain


 2. Thomas Pasteur
ditto


 3. Abner Prior
ditto


 4. Daniel Britt
ditto


 5. Ross Bird
ditto


 6. John Wistler
ditto


 7. Daniel Bissell
ditto


 8. Charles Hyde
ditto


 9. John Michael
ditto


10. Ferdinand L Claibourne
ditto


 1. Elijah Strong
1st. Lieutenants


 2. Nicholas Rosencrantz
ditto


 3. Robert Semple
ditto


 4. Robert Torrans
ditto


 5. Yelverton Peyton
ditto


 6. John W Thompson
ditto


 7. Meriwether Lewis
ditto



 8. John A Davidson
ditto


 9. George Stahl
ditto


10. Charles Smith
ditto


11. Philemon C Blake
ditto


12. Moses Hook
ditto


 1. Joseph H Dwight
2nd Lieutt:


 2. Joshua S Rogers
ditto


 3. Abraham Van Wert
ditto


 4. Peter Robinson
ditto


 5. Elias B Clemson
ditto


 6. Samuel Clinton
ditto

Second Regiment
Infantry
Field

David Strong
Lieutt: Coll: Commandt:


John H Buell
1st. Major


Jacob Kingsbury
2nd. Major

Staff

1st. Lieutt: James Richmond
Adjutant


1st. Lieutt: John Wilson
Paymaster


1st. Lieutt: John Whipple
Quarter Master


William McCrosky
Surgeon




1st. Surgeon’s Mate




2nd. Surgeons Mate

Company

 1. Cornelius Lyman
Captains


 2. Richard H Greaton
ditto


 3. Russell Bissell
ditto


 4. Edward Miller
ditto


 5. Edward D Turner
ditto Be: Inspector


 6. Theordore Sedgwick
ditto


 7. Bartholomew Shaumberg
ditto


 8. Andrew McClary
ditto


 9. Peter Shoemaker
ditto



10. Jesse Lukens
ditto


11. Nanning J Vischer
ditto—Additional


12. Archibald Grey
ditto—Additional


 1. Rezin Webster
1st. Lieutenants


 2. Benjamin Rand
ditto


 3. James Richmond
ditto


 4. John McClary
ditto


 5. Samuel Allison
ditto


 6. George Callender
ditto


 7. John Whipple
ditto


 8. John V Glen
ditto


 9. Zebulon M Pike
ditto


10. Nathan Heald
ditto


11. William Laidlie
ditto


12. John Wilson
ditto


13. James Dill
ditto


 1. Peter Shiras
2nd Lieutenants


 2. Thomas Porter
ditto


 3. Benjamin Bullet
ditto


 4. Seymour Rannix
ditto

Third Regiment
Infantry
Field

Henry Gaithur
Lieutt: Coll: Commandt:


Jonathan Cass
1st. Major


William Kersey
2. Major

Staff

1st Lieutt: William P Smith
Adjutant




Paymaster


1st Lieutt: Peter P Schuyler
Quarter Master


John F Carmichael
Surgeon


John C Wallis
1st Surgeon’s Mate




2nd Surgeon’s Mate


Company

 1. Zebulon Pike
Captains


 2. Isaac Guion
ditto Br: Inspector


 3 John Heth
ditto


 4 Richard Sparks
ditto


 5 William Ricard or Richard
ditto


 6. John Wade
ditto


 7. Samuel C Vance
ditto


 8. John Bowyer
ditto


 9. Aaron Gregg
ditto


10. John Steele
ditto


11. Peter Marks
ditto


 1. Charles Wright
1st. Lieutenants


 2. William P Smith
ditto


 3. Hugh McCall
ditto


 4. George Strother
ditto


 5. William R Boote
ditto


 6. Jacob Wilson
ditto


 7. Peter P Schuyler
ditto


 8. Samuel Lane
ditto


 9. Patrick McCarty
ditto


10. Matthew Arbuckle
ditto


11. John Horton
ditto—Additional


12. John Saxon
ditto—Additional


13. James Ryan
ditto—1st. second Lieutt:


 1. Stephen S Gibbs
2. Lieutenant

Fourth Regiment
Infantry
Field

Thomas Butler
Lieutt: Coll: Commandt:


William Peters
1st. Major


Daniel Bradley
2nd. Major

Staff

1st. Lieutt: George Salmon
Adjutant


1st Lieutt: Richard Chandler
Paymaster



1st Lieutt: Thomas Swaine
Quarter Master


Joseph Philips
Surgeon


David Davis
1st. Surgeon’s Mate


Samuel Davis
2. Surgeon’s Mate

Company

 1. Edward Butler
Captains


 2. Joseph Brock
ditto


 3. Alexander Gibson
ditto


 4. Robert Thompson
ditto


 5. Samuel Tinsley
ditto


 6. Benjamin Lockwood
ditto


 7. William Diven
ditto


 8. Peter Grayson
ditto


 9. Jonathan Taylor
ditto


10. Robert Purdy
ditto


 1. Campbell Smith
1st Lieutenants


 2. Hartman Leithser
ditto


 3. John Wallington
ditto


 4. Francis Johnson
ditto


 5. Thomas Swaine
ditto


 6. Richard Chandler
ditto


 7. George Salmon
ditto


 8. John Campbell
ditto


 9. James Bowman or Bowmar
ditto


10. John Haines
ditto


11. Gabriel Jones
ditto—Additl:


12. Samuel McGuire
ditto—Additl:


13. Thomas Blackburn
ditto—Additl:


 1. Daniel Newman
2nd. Lieutenants


 2. James Love
ditto


 3. Thomas Eastland
ditto


 4. James Desha
ditto


 5. John S Porter
ditto


